Citation Nr: 1221295	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-38 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right heel and tendon damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & J.G.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1992 to December 1996 and November 2001 to July 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran now resides in Tennessee, so the matter is now handled by the RO in Nashville, Tennessee.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right heel and tendon damage.  The Veteran asserts he injured his right foot during service and continues to experience pain.

First, the Board notes the Veteran's service treatment records for his period of service from November 2001 to July 2002 could not be located.  In cases in which the Veteran's service treatment records are missing, the VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits as well as providing an examination, if necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran has indicated he has received treatment with private physicians.  See April 2012 BVA Transcript, page 34.  These records should be obtained and associated with the claims file.

VA's duty to assist also includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds the duty to assist has not been met.  The Veteran has not yet been afforded a VA examination for his right foot.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  After securing the proper authorizations where necessary, obtain and associate with the claims file all updated records.  Specifically, obtain all records from Dr. Bhakta and Dr. Stolarski.

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records have been located, afford the Veteran a VA examination for his right foot.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include any neurological tests of the right foot.  The examiner should obtain a description from the Veteran as to the progression and treatment of his claimed disorder.  

The examiner is requested to diagnose all current right foot disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related to the symptoms reported during service.

The examiner should also offer comments and an opinion on the statement from Dr. Stolarski in February 2009 indicating that the Veteran's old service boots revealed significantly more wear on the outer aspect of the boot, which led to an altered gait, resulting in irritation to the Veteran's Haglund deformity.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


